Exhibit 10.1

Second Amendment to the Agreement of

Limited Partnership

of

Carter/Validus Operating Partnership, LP

The Agreement of Limited Partnership Agreement, dated December 29, 2009, as
amended by that First Amendment thereto, dated September 21, 2018, (the “LP
Agreement”), of Carter/Validus Operating Partnership, LP (the “Partnership”), a
Delaware limited partnership, is hereby further amended, effective as of the
date the merger of the General Partner (as defined below) and Carter Validus
Mission Critical REIT II, Inc. is consummated (the “Effective Date”), by this
Second Amendment to the Agreement of Limited Partnership (this “Second
Amendment”), entered into by Carter Validus Mission Critical REIT, Inc., a
Maryland corporation holding both general partner and limited partner interests
in the Partnership (the “General Partner”) and Carter/Validus Advisors, LLC, a
Delaware limited liability company (the “Special Limited Partner”). Capitalized
terms used and not otherwise defined herein have the meanings set forth in the
Partnership Agreement. References to sections refer to sections of the
Partnership Agreement unless otherwise specified.

Recitals

WHEREAS, the parties hereto desire to revise the economic interests of the
Special Limited Partner by amending the Partnership Agreement pursuant to this
Second Amendment.

Amendment

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.

Amendment to Article 1 – Defined Terms.

“Special Limited Partner” means Carter/Validus Advisors, LLC, a Delaware limited
liability company.

 

2.

Amendment to Section 5.1(b).

Section 5.1 Distributions.

B.    Capital Proceeds. Subject to the provisions of Sections 5.3, 5.4, and
12.2(c), Net Capital Proceeds shall be distributed as follows:

(i)    First, 100% to the General Partner and Limited Partners in accordance
with each such Partner’s respective Partnership Interest until, in the
aggregate, the Limited Partners receive distributions from the Partnership and
the Stockholders receive dividends from the General Partner in an amount equal
to the sum of (i) the Net Investment and (ii) any cumulative shortfall in the
Limited Partners’ and the Stockholders’ receipt of the First Level Return
pursuant to Sections 5.1(a) and 5.1(b); and

(ii)    Thereafter, 100% to the General Partner and Limited Partners in
accordance with each such Partner’s respective Percentage Interest.



--------------------------------------------------------------------------------

3.

Amendment to Section 11.2(c)

Section 11.2(c) is hereby amended by adding the following:

“, or (ii) there are no Limited Partners at the time other than the Initial
Limited Partner or Affiliates of the Initial Limited Partner.”

 

4.

Exhibit A. Exhibit A is hereby amended to delete the third row of the chart in
Exhibit A providing for Carter/Validus Advisors, LLC’s subordinated 15% interest
in distributions.

 

5.

Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

 

6.

Continuation of Partnership Agreement. The Partnership Agreement and this Second
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Partnership Agreement and this Second Amendment were
contained in one document. Any provisions of the Partnership Agreement not
amended by this Second Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the date hereof. In
the event of a conflict between the provisions of this Second Amendment and the
Partnership Agreement, the provisions of this Second Amendment shall control.

[Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Second Amendment as of
the Effective Date.

 

  GENERAL PARTNER:   CARTER VALIDUS MISSION CRITICAL   REIT, INC., a Maryland
corporation   By: /s/ Michael A. Seton                                   Michael
A. Seton   Chief Executive Officer and President   Acknowledged:   SPECIAL
LIMITED PARTNER:   CARTER/VALIDUS ADVISORS, LLC, a Delaware limited liability
company   By: /s/ Michael A. Seton                                   Michael A.
Seton   Chief Executive Officer and President

[Signature Page to Second Amendment to the Agreement of Limited Partnership of
Carter/Validus Operating Partnership, LP]